Title: To Thomas Jefferson from Albert Gallatin, 27 February 1807
From: Gallatin, Albert
To: Jefferson, Thomas


                        
                            Dear Sir
                            
                            27th Feb. 1807
                        
                        I have referred the Marble Statue case to the Comptroller who will write to the Collector. Whether the duties
                            can now be legally reduced I do not know.
                        The former San Domingo act expires to morrow. I wrote to the collectors that the continuing act would
                            certainly be a law before that day. It is therefore important that it should be signed to day. 
                  Respectfully Your obedt.
                            Servt
                        
                            Albert Gallatin
                            
                        
                    